Citation Nr: 0119629	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for a 
service-connected left little finger disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to August 
1958 and from October 1958 to May 1960.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the RO.  The appeal is 
before the undersigned Member of the Board who has been 
designated to make the final disposition of this proceeding 
for VA.  

The Board notes the veteran also appealed a May 2000 RO 
denial of a compensable rating for service-connected scars of 
the left foot, but he withdrew that appeal in November 2000.  



FINDINGS OF FACT

1.  The veteran's service-connected left little finger 
disability is shown to be manifested by ankylosis of the 
distal interphalangeal (DIP) joint with slight limitation of 
motion of the proximal interphalangeal (PIP) and 
metacarpophalangeal (MCP) joints (each to 90 degrees of 
flexion) and movement to within 11/2 inches of the median 
transverse fold of the palm and an inability to make a fist.  

2.  Obvious limitation in performing the veteran's regular 
employment related to his service-connected disabilities, 
consisting of a left little finger disability and left foot 
scars, is demonstrated.  



CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 
compensable rating for the service-connected left little 
finger disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, 
including Diagnostic Code 5227 (2000).  

2.  The assignment of a single 10 percent rating for the 
veteran's two separate noncompensable service-connected 
disabilities (left little finger disability and left foot 
scars) based on clear interference with normal employability 
is warranted.  38 C.F.R. § 3.324 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from January 1955 to August 
1958 and from October 1958 to May 1960.  A careful review of 
the service medical records shows that, in May 1959, a glass 
jug broke and the veteran sustained a laceration of the volar 
aspect of the left fifth finger at the MCP joint with 
severance of the flexor tendon.  In July 1959, he underwent a 
tendon transplantation from the third left toe to the fifth 
digit of the left hand, which resulted in a well healed 
lateral scar and good motion in the finger (i.e., motion was 
full at the MCP joint and somewhat limited at the PIP and DIP 
joints).  It was noted that there was no artery or nerve 
involvement.  

In February 1960, an examination of the left fifth finger 
revealed full range of motion of the MCP joint, limited 
motion of the PIP joint (extension to 170 degrees and flexion 
to 80 degrees), and no movement of the DIP joint.  On the May 
1960 physical examination for discharge purposes, there was a 
11/2 inch linear scar of the fourth finger of the left hand, 
which was well healed and nonsymptomatic, and the upper 
extremities were evaluated as normal.  

In a September 1960 decision, the RO granted service 
connection and a no percent rating for residuals of a 
laceration of the flexor tendon of the left fifth finger and 
for scars of the left foot (at the donor site).  The decision 
was based on service medical records and an August 1960 VA 
examination.  

On that examination, there were noted to be well-healed, 
nontender scars on the volar aspect of the left hand at the 
junction of the fifth finger with the palm of the hand, on 
the lateral volar aspect of the little finger, and on the 
palmar aspect of the hand near the base of the little finger.  
Motion of the little finger was from 3 1/2 inches in extension 
to 1 inch in flexion from the midpalmar line.  Flexion 
strength of the little finger and grip in the hand was fairly 
good, although the little finger was somewhat weakened.  The 
pertinent diagnosis was that of residuals of a laceration of 
the flexor tendon of the left fifth finger with mild 
restriction of motion.  

In a February 2000 letter, John Rose, M.D., stated that the 
veteran had complete inability to flex his little finger at 
the DIP joint, that flexion at the PIP joint was nearly 
normal, and that he had some disability in terms of decreased 
left grip strength.  

In March 2000, the RO received the veteran's claim for an 
increased rating for the service-connected left little finger 
disability.  

On an April 2000 fee basis VA examination, it was noted that 
the veteran's left little finger disability had had no flare-
ups as it was stable.  The veteran reported that he had some 
residual loss of motion from the injury he sustained in 
service.  On examination, there were no anatomical defects of 
the left little finger.  The veteran was able to touch the 
little finger to the thumb.  He lacked 11/2 inches of placing 
the little finger in the median transverse fold of the palm.  
He was able to spread his fingers apart.  He was unable to 
make a fist.  It was noted he had learned to grasp with the 
other fingers.  

In regard to range of motion of the left little finger, there 
was no movement of the DIP joint and the PIP and MCP joints 
both had flexion to 90 degrees (the examiner noted normal 
flexion was to 90 degrees for the DIP and MCP joints and to 
100 degrees for the PIP joint).  The diagnosis was that of 
status post laceration of the flexor tendon of the left 
little finger with loss of range of motion.  

The fee basis examination in April 2000 also noted that the 
veteran had loss of some of his tendon of the left middle toe 
with some functional loss.  The diagnosis was that of left 
foot donor site surgical scar.  

In his September 2000 Substantive Appeal (VA Form 9), the 
veteran claimed his left little finger disability warranted 
at least a 10 percent rating as it caused him functional 
impairment in the ordinary activities of daily life, 
including employment.  He contended that his finger had 
increased sensitivity when it was struck against an object 
and that if he bumped his finger it caused more pain than in 
his other fingers.  He stated that he had trouble doing 
handiwork and holding small objects such as a nail.  He 
asserted that he was unable to make a fist.  

The veteran also claimed that his employment had suffered 
from functional impairment due to the loss of movement in his 
finger.  He stated that he was employed as a consultant and 
required to use a computer and that his finger disability 
caused problems with typing, which took him longer to 
complete.  He asserted that he had loss of grip strength and 
had to be careful not to drop things.  He also noted that he 
had to be careful how he put his hand into his pocket because 
his little finger could be left sticking out of the pocket.  

In an October 2000 letter, Dr. Rose stated that the veteran 
had complete inability to flex his little finger at the DIP 
joint, that flexion at the PIP joint was nearly normal, and 
that he had some disability in terms of decreased left grip 
strength.  The doctor also stated that the veteran had 
evidence of osteoarthritis of his fingers.  

At a November 2000 hearing at the RO before a Hearing 
Officer, the veteran testified that he was right-handed; that 
his left little finger disability caused him to modify the 
way he used the keyboard of a computer during the course of 
his work; that his left little finger disability did not 
prevent him from performing his job but was more of a 
nuisance than anything else because it slowed him down to 
some degree; that his left little finger was more sensitive 
than the others and tender in the area where he had surgery; 
that, with prolonged use, his finger tired and ached; that he 
had normal feeling in his finger; and that during normal 
every day activities he did "fine" and did not experience 
any pain in his normal daily routine.  The veteran's 
representative argued that the veteran's left little finger 
disability warranted a 10 percent rating on the basis of a 
tender and sensitive scar and limitation of motion.  

In statements made in December 2000, February 2001, and March 
2001, the veteran indicated his desire that his appeal be 
forwarded to the Board as soon as possible.  

In a March 2001 letter, the RO informed the veteran about 
VA's new duties under the Veterans Claims Assistance Act of 
2000, signed into law in November 2000, when an application 
for disability benefits has been filed.  The RO also notified 
the veteran of the evidence already received in regard to his 
claim and requested that he furnish any additional 
information concerning medical treatment for his disability.  

In an April 2001 statement, the veteran's representative 
indicated that in regard to the RO's March 2001 letter the 
veteran had no additional evidence to submit and desired his 
appeal be sent to the Board without further delay.  


II.  Analysis

The veteran claims that he is entitled to a compensable 
rating for his service-connected left little finger 
disability.  The claims file shows that through its 
discussions in the rating decision in May 2000, Statement of 
the Case in July 2000, and Supplemental Statement of the Case 
in December 2000, the RO has notified him of the evidence 
needed to substantiate his claim.  

The veteran has submitted private medical statements 
concerning his service-connected disability and indicated 
that he had no additional information pertaining to medical 
treatment for his left little finger.  Furthermore, the RO 
has provided the veteran with a VA examination in April 2000 
and has afforded him the opportunity for a personal hearing 
(which was held in November 2000).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected left little finger disability 
is currently evaluated as noncompensable.  The condition 
involves his minor upper extremity.  

Ankylosis of any finger other than the thumb, index finger, 
and middle finger (major or minor upper extremity) warrants a 
no percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  
A note which follows the code provides that extremely 
unfavorable ankylosis of the finger may be rated as 
amputation under 38 C.F.R. § 4.71a, Diagnostic Code 5156.  
Under Code 5156, a 10 percent rating is assigned for 
amputation of the little finger without metacarpal resection, 
at the PIP joint or proximal thereto.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules are observed:  (1) ankylosis of both the MCP 
and PIP joints, with either joint in extension or in extreme 
flexion, will be rated as amputation; (2) ankylosis of both 
the MCP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the MCP joint of 
other digits.  38 C.F.R. § 4.71a.  

In this case, the evidence demonstrates that the veteran 
sustained a tendon-damaging laceration to the left little 
finger, requiring surgical treatment during service.  After 
service, the medical evidence, to include the VA examination 
in April 2000, shows that the veteran's service-connected 
left little finger disability results in ankylosis of the DIP 
joint (i.e., joint fixed in one position) and slight 
limitation of motion of the PIP and MCP joints (i.e., to 90 
degrees of flexion).  Also, he had motion to within 11/2 inches 
of the median transverse fold of the palm.  Given these 
clinical findings, a no percent rating is proper under Code 
5227.  (Indeed, that Code does not afford a rating higher 
than no percent.)  Moreover, these findings do not 
demonstrate extremely unfavorable ankylosis of the left 
little finger.  Thus, a higher rating by analogy under Code 
5156 for amputation is not warranted.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
present record, including the veteran's contentions, does not 
indicate that he has such disabling pain or functional 
impairment resulting from his service-connected disability to 
warrant consideration of assignment of a higher rating under 
the diagnostic criteria discussed above, including the 
criteria of 38 C.F.R. §§ 4.40. and 4.45.  That is, there is 
no objective evidence of additional range of motion loss due 
to pain on use or during flare-ups.  DeLuca, supra.  In fact, 
even if there was evidence of pain on motion, such a finding 
would not permit a higher rating because the veteran's no 
percent rating is the maximum rating under Code 5227.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

In a private medical statement from Dr. Rose in October 2000, 
it was noted the veteran had evidence of osteoarthritis of 
his fingers.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Pursuant to Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, when there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.  

However, in this case, even though osteoarthritis of the 
veteran's left little finger due to trauma in service has not 
been substantiated by x-ray findings, there is no evidence of 
swelling, muscle spasm or pain on motion of the left little 
finger.  Thus, a higher rating under Diagnostic Code 5003 is 
not warranted.  

The Board notes that, when service connection was established 
in 1960 for the veteran's left little finger disability, it 
was evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
for scars.  This code provides that scars may be evaluated 
for limitation of functioning of the part affected.  Other 
rating criteria pertaining to scars provide for a 10 percent 
rating for superficial scars that are poorly nourished with 
repeated ulceration (see 38 C.F.R. § 4.118, Diagnostic Code 
7803) or a 10 percent rating for superficial scars that are 
tender and painful on objective demonstration (see 38 C.F.R. 
§ 4.118, Diagnostic Code 7804).  When the requirements for a 
compensable rating under a diagnostic code are not shown, a 
no percent rating is assigned.  38 C.F.R. § 4.31.  

There is no medical evidence, nor has the veteran asserted, 
that he has any disability arising from scars of the left 
little finger.  Rather, the evidence and his contentions show 
that the functional impairment in the left little finger 
derive from the loss of movement in his finger and decreased 
grip strength.  Thus, the facts in this case do not support 
application of a separate disability rating for left little 
finger scarring under Code 7804.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  The evidence shows that his left 
little finger disability is appropriately evaluated under 
Code 5227, pertaining to limitation of motion.

Moreover, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's left little finger does not present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran has reported that his left little finger 
disability affected his work and slowed him down due to a 
loss of grip strength and the trouble he had typing on a 
computer keyboard.  Nevertheless, he testified that his 
finger disability did not prevent him from performing his job 
(he said it was "more of a nuisance than anything else").  
Moreover, there is no evidence that his disability has 
interfered with his employment to a marked degree such that 
he had to miss work on account of medical treatment or 
hospitalization.  

In short, his finger disability does not represent an 
exceptional hardship in an employment setting.  The degree to 
which the veteran's left little finger impairs him 
industrially has been adequately contemplated in the 
percentage schedular evaluation assigned for that disability 
(see 38 C.F.R. §§ 3.321(a), 4.1), and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.  

Notwithstanding the foregoing discussion regarding 
consideration of an increased rating for the service-
connected left little finger disability under the applicable 
schedular criteria and on an extraschedular basis, it is 
noted that, when a veteran has two or more separate permanent 
service-connected disabilities of such character as to 
clearly interfere with normal employability, even though none 
of the disabilities is of compensable degree, a single 10 
percent rating may be assigned (but such rating may not be 
assigned in combination with any other rating).  38 C.F.R. § 
3.324.  

In this case, the veteran is service-connected for two 
separate disabilities -- a left little finger disability and 
left foot scars -- and each disability is evaluated at a 
noncompensable level.  The evidence in the claims file 
demonstrates that each of these disabilities involve some 
degree of functional impairment.  

The April 2000 fee basis examination revealed some functional 
loss associated with the loss of tendon to the middle toe of 
the left foot and also demonstrated that the veteran's left 
little finger joints were either ankylosed or had some 
limitation of motion.  

Furthermore, the evidence shows that there is obvious 
limitation in performing the veteran's regular employment 
related to his service-connected disabilities.  For example, 
the veteran has testified that the loss of movement in his 
left little finger has caused him problems while typing at a 
computer keyboard during the course of his work, thus slowing 
him down.  

In view of the foregoing, the Board concludes that the 
criteria for the assignment of a single 10 percent rating 
under the provisions of 38 C.F.R. § 3.324 based on the 
veteran having two noncompensable service-connected 
disabilities have been met.  



ORDER

A compensable rating for the service-connected left little 
finger disability is denied.  

A single 10 percent rating under 38 C.F.R. § 3.324 based on 
the veteran having two noncompensable service-connected 
disabilities is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

